          Case 2:18-cv-01246-WBS-AC Document 15-4 Filed 03/31/20 Page 1 of 4


 1   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 2
     15 Boardman Place Suite 2
 3   San Francisco, CA 94103
     Telephone: (415) 571-9570
 4   Email: scraiggoff@aol.com

 5   Attorneys for Plaintiff Robert Strong
 6
                          UNITED STATES DISTRICT COURT
 7
                         EASTERN DISTRICT OF CALIFORNIA
 8   ROBERT STRONG;                          CASE NO.: 2:18-­‐cv-­‐01246-­‐WBS-­‐AC	  	  
                                             	  
 9         Plaintiffs,
                                             STATEMENT	  OF	  UNDISPUTED	  
10                                           FACTS	  IN	  SUPPORT	  OF	  
                                             PLAINTIFF’S	  MOTION	  FOR	  
11   v.
                                             PARTIAL	  SUMMARY	  JUDGMENT	  
12
                                             	  
13   CITY OF VALLEJO, JARRETT TONN,          	  
     ANDREW BIDOU and DOE VALLEJO            DATE:	  May	  18,	  2020	  	  
14   POLICE OFFICERS 1-25;                   TIME:	  1:30	  p.m.	  
                                             CTRM:	  5
15          Defendants

16

17

18

19

20

21

22

23
                                             1
24

25

26
          Case 2:18-cv-01246-WBS-AC Document 15-4 Filed 03/31/20 Page 2 of 4


 1   Plaintiff’s Undisputed        Defendants’ Response to
     Facts & Supporting            Plaintiff’s Undisputed
 2
     Evidence                      Facts & Supporting
 3                                 Evidence
     1. Defendant Tonn placed      1.
 4   the Plaintiff in a carotid
     hold.
 5

 6
     1. Defendant Response to
 7   Plaintiff’s request for
     Admissions. Pg.4 lines 5-
 8   12, exh “4” Body
     CamVideo Footage.
 9
     00:00-01:11, exh”2”,
10   Plaintiff’s Cell Phone
     Cam Video Footage.
11   00:00-01:24, exh “3” to
     Stanley Goff Decl.
12
     2. Plaintiff did not pose a   2.
13   threat of immediate
     danger or great bodily
14   harm to Jarrett Tonn at
     the time that he was
15   placed in a carotid hold.
16

17   2. Defendants Depo
     Transcripts pg. 13 lines
18   18-23; 26, lines 19-25; 27
     lines 1; 29 lines 2-7, exh
19
     “1” Body CamVideo
20   Footage. 00:00-01:11,
     exh”2”, Plaintiff’s Cell
21   Phone Cam Video
     Footage. 00:00-01:24, exh
22   “3” to Stanley Goff Decl.
23
                                              2
24

25

26
          Case 2:18-cv-01246-WBS-AC Document 15-4 Filed 03/31/20 Page 3 of 4


 1   3. Plaintiff did not offer   3.
     resistance or attempt to
 2
     flee during the incident.
 3

 4   3. Defendants Depo
     Transcripts pg. 13 lines
 5   18-23; 26, lines 19-25; 27
 6
     lines 1; 29 lines 2-7; 20
     lines 8-14, exh “1’
 7   Body CamVideo Footage.
     00:00-01:11, exh”2”,
 8   Plaintiff’s Cell Phone
     Cam Video Footage.
 9
     00:00-01:24, exh “3” to
10   Stanley Goff Decl.
     4 Plaintiffs crime at the  4.
11   time that force was used
     was not severe because it
12   was only for having
13   expired registration.

14
     4. Defendants Depo
15   Transcripts pg. 14 lines
     17-20, exh “1” Body
16
     CamVideo Footage.
17   00:00-01:11, exh”2”,
     Plaintiff’s Cell Phone
18   Cam Video Footage.
     00:00-01:24, exh “3” to
19   Stanley Goff Decl.
20

21

22

23
                                          3
24

25

26
          Case 2:18-cv-01246-WBS-AC Document 15-4 Filed 03/31/20 Page 4 of 4


 1   5. Defendant Jarrett Tonn      5.
     never issued a warning
 2
     before placing the
 3   Plaintiff in a carotid hold.

 4
     5. Body CamVideo
 5   Footage. 00:00-01:11,
 6
     exh”2”, Plaintiff’s Cell
     Phone Cam Video
 7   Footage. 00:00-01:24, exh
     “3” to Stanley Goff Decl.
 8

 9
     DATED: March 31, 2020                LAW OFFICE OF STANLEY GOFF
10                                         /s/ Stanley Goff
11                                         Stanley Goff
12                                         Attorney for Plaintiff Robert Strong

13

14

15

16

17

18

19

20

21

22

23
                                          4
24

25

26
